Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(D)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) ELKCORP (Name of Subject Company) ELKCORP (Name of Person Filing Statement) Common Stock, Par Value $1.00 Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) David G. Sisler Senior Vice President, General Counsel and Secretary ElkCorp 14911 Quorum Drive, Suite 600 Dallas, Texas 75254 (972) 851-0500 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) WITH COPIES TO: Mark Gordon, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. The purpose of this amendment is to amend and supplement Item 9 in the Solicitation/Recommendation Statement on Schedule 14D-9 previously filed by ElkCorp, a Delaware corporation, on January 19, 2007, in respect of the tender offer commenced on January 18, 2007, by an affiliate of The Carlyle Group, and to add an additional Exhibit and to revise the Exhibit Index accordingly. ITEM 9. EXHIBITS. Exhibit No. Description (a)(13) Press Release, dated January 19, 2007 SIGNATURE After due inquiry and to the best of my knowledge, I certify that the information set forth in this statement is true, complete and correct. ELKCORP By: /s/ T HOMAS D. K
